 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoldies, Inc. and Local 1908, International Long-shoremen's Association, AFL-CIO. Case I-CA-16408October 22, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on July 31, 1979, by Local1908, International Longshoremen's Association,AFL-CIO, herein called the Union, and duly servedon Goldies, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board,by the Regional Director for Region 1, issued a com-plaint on August 14, 1979, against Respondent, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to the proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 19, 1979, fol-lowing a Board election in Case -RC-16168, theUnion was certified as the exclusive collective-bar-gaining representative of Respondent's employees inthe unit found appropriate,' and that, commencingon or about May 11, 1979, and at all times thereafter,Respondent has refused and continues to refuse tobargain collectively with the Union as the exclusivebargaining representative, although the Union re-quested and is requesting it to do so. On August 20,1979, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Specifically, Respondent admittedcertain factual allegations of the complaint but de-nied it committed the unfair labor practices alleged.Affirmatively, Respondent asserts that the unit certi-fied by the Regional Director is inappropriate andthat, therefore, the certification is improper and in-valid.On August 31, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on September 7, 1979.i Official notice is taken of the record in the representation proceeding.Case I -RC-16168, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 FSupp. 573 (D.C.Va. 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits its refusalto bargain but attacks the validity of the Union's cer-tification on the basis of the appropriateness of theunit as determined in the underlying representationproceeding. Counsel for the General Counsel, on theother hand, contends that all issues regarding theUnion's certification were litigated in the underlyingrepresentation proceeding and thus are not subject torelitigation. We agree with the General Counsel.A review of the record, including that of the repre-sentation proceeding, Case 1-RC-16168, shows thaton March 20, 1979, the Regional Director issued aDecision and Direction of Election in the unit foundappropriate which included, inter alia, countermenand truckdrivers, and excluded, inter alia, CatherineO'Connor, who was found to be an office clerical.Thereafter, Respondent filed with the Board a requestfor review of the Regional Director's decision, con-tending that countermen should have been excludedfrom the unit as statutory supervisors, that CatherineO'Connor should have been included in the unit as aplant clerical, and that truckdrivers should have beenexcluded from the unit. On April 10, 1979, the Board,via telegraphic order, denied the Employer's requestfor review as it raised no substantial issue warrantingreview.The election took place on April 11, 1979, and re-sulted in the following tally: 15 for and 13 against theUnion: there were no challenged ballots. On April 19,1979, the Regional Director issued a Certification ofRepresentative certifying the Union as the exclusiverepresentative of the employees employed in the ap-propriate unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceeding2See Pittsburgh Plate Gluas Co. v. N.L.R.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).246 NLRB No. 37214 GOLDIES, INC.were or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We find that Respon-dent has not raised any issue which is properly litiga-ble in this unfair labor practice proceeding. Accord-ingly, we grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDIN(iS OF FA(TII. THE BUSINESS OF RESPONI)ENIRespondent, a Massachusetts corporation, is en-gaged in the business of purchasing and reselling au-tomobiles, trucks, and parts. Respondent annually re-ceives goods valued in excess of $50,000 directly frompoints located outside the Commonwealth of Massa-chusetts. It also annually has gross sales of in excessof $1 million.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II1. THE LABOR ORGANIZAHION INVOLVEI)Local 1908, International Longshoremen's Associ-ation, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. IHE UNFAIR ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent comprisea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time partsmen,countermen, drivers, disposal crew workers, jani-tor, mechanics, and utilitymen employed by theEmployer at its Willard Street and DouglasStreet locations in West Quincy, Massachusetts,but excluding all office clerical employees,switchboard operator, guards and supervisors asdefined in the Act.2. The certificationOn April 11, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region , designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on April 19, 1979, and the Union continuesto date to he such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about May 4, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 11, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceMay 11. 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. 'ItH EIFE(I OF 1'tE I:NFAIR LABOR PRACTIC(ESUPON ('COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(aX5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.215 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to assure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/la Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC.USIONS OF LAW1. Goldies, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 1908, International Longshoremen's As-sociation, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time partsmen,countermen, drivers, disposal crew workers, janitors,mechanics, and utilitymen employed by the Em-ployer at its Willard Street and Douglas Street loca-tions in West Quincy, Massachusetts, but excludingall office clerical employees, switchboard operator,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since April 19, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 11, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the apppropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Goldies, Inc., West Quincy, Massachusetts, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 1908. InternationalLongshoremen's Association, AFL-CIO, as the ex-clusive bargaining representative of its employees inthe following appropriate unit:All full-time and regular part-time partsmen,countermen, drivers, disposal crew workers, jani-tors, mechanics, and utilitymen employed by theEmployer at its Willard Street and DouglasStreet locations in West Quincy, Massachusetts,but excluding all office clerical employees,switchboard operator, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Willard Street and Douglas Streetlocations copies of the attached notice marked "Ap-pendix."3Copies of said notice, on forms provided bythe Regional Director for Region I, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 1, inIn the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."216 GOLDIES, INC.writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local1908, International Longshoremen's Association,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WLl.. upon request, bargain with theabove-named Union. as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time parts-men, countermen, drivers, disposal crew work-ers, janitors, mechanics, and utilitymen em-ployed by the Employer at its Willard Streetand Douglas Street locations in West Quincy,Massachusetts, but excluding all office clericalemployees, switchboard operator, guards andsupervisors as defined in the Act.GOLDIES INC.217